Title: To Benjamin Franklin from Mary Hewson, 25 October 1784
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


				
					My dear Sir
					Cheam Oct. 25. 1784
				
				The invitation you gave me was so very alluring that I had once resolved to pass the winter with you; in consequence of which resolve I made several preparations, and caused your amiable Grandson to postpone his return, but being a little out of health my spirits failed me, and I relinquished the pleasure I had promised myself in your society. I hope you will pardon my fickleness.
				My daughter is much disappointed, for she highly enjoyed the idea of going to France, and I am sensible her being there would have proved advantageous to her; however she bears her disappointment like a philosopher, and I will endeavour to do what I can for her here to make her good and pleasing, tho’ she may not have the graces she would have acquired in France. My sons have been saved the disappointment by not anticipating the

pleasure, as I kept them in ignorance that their heads might not run upon the journey instead of their lessons. I am rather apprehensive I should have done them no good by taking them from their present studies, as by so doing I should probably have unsettled their minds, and after a relaxation in France they might not relish the discipline of Cheam School. Perhaps this consideration had more power than my trifling indisposition in keeping me here. Could I have depended upon your going to America in the Spring, and have so settled my affairs as to have accompanied you, there would have been less objection. It is indeed with reluctance I forego the satisfaction of shewing you my dear children, as you could have judged of their talents, and have assisted me in disposing of them to the best advantage. William by fancying he remembers you, and by being so kindly remembered by you, has formed such an attachment to you that he would be just wild did he know how near he was to having the pleasure of being with you.
				We are all pleased with our old Friend Temple changed into young Franklin. We see a strong resemblance of you, and indeed saw it when we did not think ourselves at liberty to say we did, as we pretended to be as ignorant as you supposed we were, or chose we should be. I believe you may have been handsomer than your Grandson is, but then you never were so genteel; and if he has a little less philosophy he has more polish. To have such a young man ready to run off with one, and yet to stay behind, argues great virtue or great stupidity. Les belles Françoises will be at no loss which to term it; my countrywomen will not marvel so much, as at forty five we are expected to be prudent. My daughter at ten is equally prudent for she resisted all your Grandson’s solicitations to go with him unless I would go too. Perhaps you will think a few years added to her age would abate her prudence, and if he should offer to take her away in a proper manner seven years hence I should say nothing against it.
				You see I have a mind to make you some amends for the want of my company by giving you some of my nonsense on paper.
				
				I thank you for the sight of Mrs Bache’s letter. I hope she and her family continue well. I wrote to her about a year & half ago by Mr Gilpin, who went to Philadelphia, but have not heard from her since; indeed I have no right to expect I should, as I was much longer in answering her, and she has too much upon her hands to write often.
				Believe as ever Dear Sir Your obliged & truly affectionate
				
					
						Mary Hewson
					
				
			